Case 2:20-cv-04039-CJC-KS Document 5 Filed 05/26/20 Page 1 of 2 Page ID #:36
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 20-4039-CJC (KS)                                         Date: May 26, 2020
Title       Jean Marc Van den Heuvel v. The Will of Raymond Charles Van den Heuvel et al




Present: The Honorable:       Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                             N/A
                   Deputy Clerk                                   Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

       On May 1, 2020, Plaintiff, a California state resident, filed a Complaint (the “Complaint”)
against his adoptive brother, Robert Van den Heuvel, and at least one other adoptive family
member. (Dkt. No. 1.) According to the Complaint, all parties are citizens of the State of
California.

        The Complaint complains of “the incredible flailings of current life, has none of the family
comforts provided” and “the monetary placements of unjust measures of wealth to be distributed
by Raymond Charles Van den Heuvel, for the intent abandonments of son John Marc Van den
Heuvel brings to this courts relativity due to the United States Constitutional Rights to persuits of
‘happiness’ by all that qualify to be a United States Citizen.” (Complaint at 4) (errors in original).
Plaintiff seeks $3,000,050.00 in damages. (Id.)

       However, the Complaint fails to: plausibly establish that the Court has jurisdiction to
consider Plaintiff’s claims for relief; identify the laws or constitutional provisions that Plaintiff
believes have been violated; and identify the specific actions by each named Defendant that caused
the deprivations alleged. (See generally id.) As such, the Complaint violates Rule 8 of the Federal
Rules of Civil Procedure and is subject to dismissal for lack of jurisdiction and failure to state a
claim upon which relief can be granted. See FED. R. CIV. P. 8; United States ex rel. Cafasso v.
Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1059 (9th Cir. 2011) (complaint violates Rules 8 if
a defendant would have difficulty understanding and responding to it); see also Reed v. Lieurance,
863 F.3d 1196, 1207-08 (9th Cir. 2017) (trial court may dismiss a claim sua sponte under Rule
12(b)(6) if the plaintiff cannot possibly win relief and the court gives notice of its intention to
dismiss and affords the plaintiff an opportunity to respond); Omar v. Sea-Land Serv., Inc., 813


CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
Case 2:20-cv-04039-CJC-KS Document 5 Filed 05/26/20 Page 2 of 2 Page ID #:37
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        CV 20-4039-CJC (KS)                                       Date: May 26, 2020
Title       Jean Marc Van den Heuvel v. The Will of Raymond Charles Van den Heuvel et al


F.2d 986, 991 (9th Cir. 1987) (a trial court may dismiss a claim sua sponte and without notice
“where the claimant cannot possibly win relief”).

        Also on May 1, 2020, the Court notified Plaintiff that he had failed to pay the filing fee and
had not filed a request to proceed in forma pauperis. (Dkt. No. 2.) More than three weeks have
now passed and Plaintiff has not responded to the Court’s notification. Accordingly, because
Plaintiff has neither paid the filing fee nor obtained authorization to proceed without prepayment
of the fee, IT IS HEREBY ORDERED that Plaintiff shall show cause, no later than June 16,
2020, why the action should not be dismissed.

         To that end, the Clerk is directed to send Plaintiff a copy of the Central District’s civil
rights complaint form (CV-66) and a copy of the Central District’s form Request to Proceed
Without Prepayment of Filing Fees with Declaration in Support (CV-60P). To discharge this
Order and proceed with his case, Plaintiff must either: (1) pay the $400 filing fee in full; or
(2) file the completed forms, and the necessary documentation, with the Court on or before
the June 16, 2020 deadline.

       Plaintiff’s failure to timely comply with this Order will result in a recommendation
of dismissal of his case.

        IT IS SO ORDERED.
                                                                                                  :
                                                                  Initials of Preparer   gr




CV-90 (03/15)                           Civil Minutes – General                               Page 2 of 2
